Citation Nr: 0006313	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-13 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 for convalescence 
following foot surgery performed in December 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) regional office (RO) in Houston, Texas, which, 
in pertinent part, denied the benefit sought on appeal.  The 
claims file is now under the jurisdiction of the RO in New 
Orleans, Louisiana.  In April 1998, the veteran testified at 
a video-conference hearing before the undersigned Member of 
the Board.  The case was remanded by the Board in August 1998 
for further development.  

The veteran has been granted several periods of temporary 
total evaluations on the basis of the need for convalescence.  
A preliminary review of the one issue on appeal before the 
Board is in order, given the confusing array of 
communications and rating decisions/statements of the case in 
this claim.  

The periods of temporary total evaluation for convalescence 
granted by the RO are from March 31 to May 1, 1993; from 
December 29, 1993, to February 1, 1994; from February 10 to 
April 1, 1995; and from July 28 to September 1, 1995.  The 
veteran has, at various times, contested one or more of these 
temporary total evaluation periods.  However, at his hearing 
before the undersigned in April 1998, he and his 
representative limited his argument and the evidence 
presented to entitlement to extension of a temporary total 
evaluation following the December 1993 surgery.  The veteran 
confirmed that he was not offering testimony or seeking 
extension of temporary total evaluations from any other 
surgery.  The Board need not consider, therefore, whether the 
veteran appealed from any other grant of temporary total 
evaluation for convalescence.  To the extent that the veteran 
may have been considered to have appealed any other temporary 
total evaluation, he withdrew such appeals in his April 1998 
hearing before the Board.  

In March 2000, the Board received a packet of additional 
evidence from the veteran with waiver of RO jurisdiction.  By 
submission of this material, the veteran appears to be 
asserting a claim of entitlement to an increased evaluation 
for his secondary psychiatric disability.  This issue is not 
before the Board and is referred to the regional office for 
appropriate consideration.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appeal has been obtained.  

2.  The veteran had outpatient surgery on both feet in 
December 1993 for hammertoes of the fifth digits.  

3.  One month following surgery the veteran was reported as 
doing well, with only minimal edema in his digits.  

4.  There is no evidence that the veteran would have been 
unable to perform sedentary work as of February 1, 1994, 
because of convalescence from December 1993 surgery.


CONCLUSION OF LAW

The criteria for an extension of a temporary total evaluation 
beyond January 31, 1994, for convalescence under the 
provisions of 38 C.F.R. § 4.30 have not been met.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The December 1996 rating which denied an extension of a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following foot surgery, also denied 
service connection for depression as secondary to the 
veteran's bilateral foot disorder and denied a disability 
rating in excess of 10 percent for his bilateral foot 
disorder.  The veteran perfected his appeal to the Board as 
to these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.302 (1999).  During the pendency of this appeal, a 
rating decision of January 1998 granted service connection 
for depression and assigned a 30 percent disability rating 
for the disorder.  Since the veteran has not specifically 
indicated disagreement with that decision, this issue is no 
longer before the Board.  The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed in order to initiate appellate review.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the 
January 1998 decision granted a 10 percent disability rating 
for each foot, rather than an overall 10 percent rating for a 
bilateral foot disorder.  At his hearing in April 1998, the 
veteran stated that he wished to withdraw this issue from his 
appeal.  

According to the veteran's medical history, he developed 
calluses on both feet, for which he received treatment, while 
in military service during the late 1970s.  Despite these 
foot problems, he began working as a letter carrier for the 
United States Postal Service in 1985.  Subsequently, he was 
treated by Neil A. Burrell, D.P.M., for palliation of his 
corns on both fifth digits, medial aspect of both fifth 
digits and the lateral aspect of the right fifth digit.  In 
March 1993, he underwent outpatient resection arthroplasty of 
the fifth toes bilaterally.  In early December 1993, the 
areas were debrided, and Dr. Burrell performed bilateral 
arthroplasty again in December 1993, on an outpatient basis.  

The operation in December 1993, which was on an outpatient 
basis, noted that resectional arthroplasty had been performed 
on the fifth digit of the proximal interphalangeal joint of 
both the right and the left foot and that operative 
procedures were without incident.  

Dr. Burrell's office notes, dated in January 1994, reveal 
that five days after the second operation, the bilateral 
incisional areas were dry and intact and there was no 
drainage or sign of infection.  In mid January, the veteran 
was reported as doing fine with no complaints.  The sutures 
were removed, and x-rays looked good.  On his next 
appointment, the veteran was healing well.  The incision 
areas were without drainage, although a corn had appeared on 
right fifth digit.  Ten days later, Dr. Burrell reported that 
the veteran was still doing well, with only minimal edema in 
his digits.  

February 1994 clinical notes by Dr. Burrell state that the 
veteran continued to do well, although he still had some pain 
and slight swelling.  He wanted his supervisors at the Post 
Office to be informed as to just what he could and could not 
do.  Dr. Burrell observed that the veteran planned to go to 
New Orleans to the Mardi Gras, but would be staying at a 
hotel and not doing any walking along Bourbon Street.  

Three weeks later, Dr. Burrell reported again that the 
veteran was doing fine, although stating that his toes were 
still tender.  There was an area of hyperkeratosis on the 
right foot which was falling off on its own.  

In mid April 1994 and on a follow-up visit, the veteran 
complained of pain bilaterally in the 5th digits, especially 
in his left fifth digit.  He had been able to wear tennis 
shoes a size larger than his regular shoes for a little 
while.  

Outpatient records from Dr. Burrell toward the end of April 
1994 recorded renewed complaints of pain in both fifth 
digits.  The veteran said that he was not able to wear shoes 
for more than about 45 minutes at a time.  Examination showed 
minimal edema in the digits, but some areas of hyperkeratosis 
in the fourth interspace bilaterally, which were debrided 
without any complications.  

A June 1994 letter from Dr. Burrell stated that the veteran 
was currently under treatment for heloma molle of the fourth 
interspaces bilaterally, the right worse than left.  [A 
heloma is a corn or callosity on the hand or foot; heloma 
molle is a soft corn.  Dorland's Illustrated Medical 
Dictionary, 27th Edition, W.B. Saunders Company, Harcourt 
Brace Jovanovich, Inc., 739-40 (1988).]  Dr. Burrell added 
that he had first seen the veteran in March 1993 with the 
same diagnosis.  After conservative therapy failed, the 
veteran had undergone surgical treatment.  He had been 
healing uneventfully from this surgery when the heloma molle 
reappeared.  The same procedure thus had to be performed a 
second time.  At this point, a third surgery was considered 
because the heloma molle had again reappeared, and the 
veteran complained of a lot of pain when on his feet for a 
long time or when doing a lot of walking, especially over 
uneven surfaces.  

A subsequent letter, also in June 1994, from Dr. Burrell 
stated that the veteran continued to have soft corns between 
his digits, although not as severe as they had been 
initially.  Dr. Burrell opined, based both on clinical 
presentation and the subjective complaints, that the veteran 
was certainly more than healed enough to sit at a desk and 
perform duties in a sitting or limited standing position, 
although not able to perform a walking job at the Post 
Office.  He released the veteran to work with restricted 
activities, to include no walking or standing for long 
periods of time, and with permission to wear comfortable 
shoes.  

A notice from United States Post Office to veteran, dated in 
August 1994, instructed him to report to work on August 15, 
1994, informing him that failure to respond to this notice 
might result in being charged with Absence Without Leave.  
Should this charge be proven, he could be subjected to 
disciplinary action with steps taken to remove him from the 
Postal Service.  

An August 1994 surgical consultation report by W. Grant 
Braly, M.D., of the Fondren Orthopedic Group disclosed that 
the veteran presented with bilateral recurrent soft corns, 
which were quite uncomfortable.  The veteran complained that 
he could not wear closed shoes and was thus unable to resume 
his duties as a letter carrier for the Postal Service.  Dr. 
Braly commented that the veteran's problem had undoubtedly 
been exacerbated by his type of employment.  In his judgment, 
however, the veteran was capable of working successfully in a 
primarily sedentary capacity.  

In a letter to VA, dated in October 1995, Dr. Burrell stated 
that the veteran had been under his medical care from 
December 1993 through August 1994.  During that time he had 
been convalescing from foot surgery on both feet.  

A Disability Evaluation Report, received in March 1997, from 
the United States Department of Labor, includes extensive 
evaluation and testing of the veteran in 1995 and 1996.  A 
private physician, Frank A. Luckay, M.D., associated with the 
Beaumont Disability Evaluation Clinic, stated that he had 
performed a record review for a complete medical history.  
The veteran had been injured while working at the Post Office 
on March 8, 1993, and underwent the first operation in March 
1993.  After the first operation, he was unable to carry 
mail, but worked at a desk.  He did not return to work from 
his second surgery until August 1994, again at sedentary 
duty, until he left permanently in February 1995.  

In April 1998, the veteran testified at a video-conferenced 
hearing before the undersigned Member of the Board.  He took 
issue with prior RO decisions, alleging that he does, in 
fact, meet the requirements under 38 C.F.R. § 4.30 (1999) for 
an extension of a temporary total evaluation to August 15, 
1994 following his surgery in December 1993.  He claimed to 
have been incapacitated to such an extent that he had been 
totally unable to work due to a limited ability to walk, 
inability to stand up in the shower, and inability to 
exercise.  It was not until August 1994, he maintained, that 
he was finally able to return to work in a sedentary position 
at the United States Postal Service.  He confirmed that, 
during the time frame at issue in this case, all treatment 
for the bilateral foot disorder had been by Dr. Burrell.  


II.  Legal Analysis

A claim for a temporary total convalescent rating is defined 
as a claim for increase, as it is an application for an 
increase in the rate of a benefit being paid under a current 
award.  38 C.F.R. § 3.160(f) (1999).  Accordingly, the claim 
is well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Since VA has obtained all relevant 
service and private medical records and the veteran has been 
afforded a hearing before a Member of the Board, the Board is 
satisfied that all relevant and available facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in:  (1)  surgery necessitating at least one month 
of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight-
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (a) (1999).  

Under 38 C.F.R. § 4.30 (b), a total rating of one, two, or 
three months beyond the initial three months may be extended 
under any of the three conditions above.  Extensions of one 
or more months up to six months beyond the initial six months 
period may be made upon approval of the Adjudication Officer.  

In considering the three conditions for a temporary total 
evaluation, the veteran clearly has not met the criteria for 
the last two conditions.  He has not suffered from 
incompletely-healed surgical wounds, recent amputation 
stumps, or major joint therapeutic immobilization.  He at no 
time wore a body cast, was confined to his house, or was 
required to use a wheelchair or crutches for a continued 
period of time.  He was not required to be immobilized by 
casting.  

The RO granted temporary and total benefits under 38 C.F.R. 
§ 4.30 for a period of one month following the December 29, 
1993, surgery.  By January 31, 1994, the final date of the 
award period, the veteran was reported as doing well, with 
only minimal edema in his digits.  By February, he had 
apparently recovered sufficiently from his surgery to be 
thinking of going back to work at the Post Office and to 
travel to New Orleans for Mardi Gras.  In June 1994, he 
complained to Dr. Burrell that his feet were painful when he 
stood for a long time or did a lot of walking over uneven 
surfaces.  Moreover, in June 1994, Dr. Burrell released the 
veteran for work with restricted activities.  The veteran has 
provided no medical evidence that by January 31, 1994, he had 
not recovered sufficiently from the effects of the operation 
to work at a sedentary job, as he had done following the 
March 1993 operation.  In fact, he was sufficiently recovered 
to plan a trip to New Orleans.

The fact that the veteran was still under the care of Dr. 
Burrell until August 1984 for occasional outpatient treatment 
for recurrence of the corns and difficulty in finding 
comfortable shoes, indicates merely that the condition 
persisted despite the operation, but has no bearing on the 
issue of the need for continued convalescence from the 
operation itself.  Moreover, the veteran's stated symptoms of 
pain when standing or walking for long periods of time, 
inability to stand while showering, and inability to 
exercise, while undoubtedly significant to the veteran, have 
no bearing on the issue of whether he had required a period 
of convalescence from surgery.  The recurrence of the 
veteran's corns is a condition which is separate and distinct 
from the issue of convalescence from December 1993 operation, 
is not an effect of the operation, and provides no indication 
of delayed recuperation. 

Accordingly, the preponderance of the evidence is against 
entitlement to an extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
following foot surgery in December 1993.  The claim must, 
therefore, be denied.  



ORDER

Entitlement to an extension of a temporary total evaluation 
beyond January 31, 1994, under the provisions of 38 C.F.R. 
§ 4.30 based on convalescence following foot surgery 
performed in December 1993 is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

